DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 01/27/2022 has been entered.  No claims have been amended, claim 10 remains canceled, and no claims have been added; and therefore, claims 1-9 and 11-24 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,340,581 B1-Gaddy and further in view of US 5,437,986-Alroy et al. (hereafter Alroy).
Claim 1
“comprising: a fermentation vessel connected to a gas inlet line for flowing a gaseous substrate into the fermentation vessel and a liquid inlet line for supplying a culture medium into the fermentation vessel containing the anaerobic bacteria to ferment the gaseous substrate and the culture medium into a fermentation liquid broth”:  Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12, Col. 5, lines 3-4); within the bioreactor (12) resides the culture (Col. 5, line 9); Gaddy disclose the gases (14) are continuously introduced into the bioreactor (12, Col. 5, lines 21-22); Gaddy disclose the desired components of the dilute gas mixtures are introduced into a bioreactor containing one or more cultured strains of anaerobic bacteria that utilize the waste gas components (Col. 2, lines 30-33).
“a first cell separator connected to one or more first outlet lines of the fermentation vessel to receive a first flow of the fermentation liquid broth from the fermentation vessel and separate the first flow of the fermentation liquid broth into a first cell-containing suspension and a first cell-free permeate solution;”:  Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber membrane, or other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).
“a processing chamber connected to one or more second outlet lines of the first cell separator to receive the first cell-free permeate solution from 
“and one or more fractionators connected to one or more fourth outlet lines of the one or more cell rupturing devices to receive the homogenate from the one or more cell rupturing devices and fractionate the homogenate into a first protein-containing portion and a protein-containing cell debris portion.”:  Gaddy disclose the acid and water solution (36) passes to a final distillation column (40) where the desired end product (42) is separated from the water and removed; the water (44) is recirculated for nutrient preparation (Col. 5, lines 61-64).

Regarding claim 1, Gaddy teaches the invention discussed above.  Further, Gaddy teaches the acid and water solution passes to a final distillation column where the desired end product is separated from the water and removed; the water is recirculated for nutrient preparation (Col. 5, lines 61-64).  However, Gaddy does not explicitly does teach wherein the rupturing of the cell membranes is accomplished by 
For claim 1, Alroy teaches an invention relating to disrupting the bacteria expressing the heterologous protein while the bacteria are still present in the fermentation broth (Col. 1, lines 58-60) and disrupting the bacterial cells by mechanical techniques such as sonication (Col. 1, lines 16-17), which reads on the instant claim limitation of wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gaddy to include wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof as taught by Alroy, because Alroy teaches sonication or homogenization of whole fermentation broth should proceed until essentially all the cells are broken; this allows efficient removal of soluble proteins and small cell fragments from the inclusion body by subsequent centrifugation; hence, it maximizes the protein's ultimate purity and Alroy teaches sonication is used for disruption of bacteria contained in analytical scale volumes of fermentation broth (Col. 3, lines 57-62).

Claim 2: “wherein the gaseous substrate comprises one or more gases selected from the group consisting of carbon source substrates, carbon monoxide (CO), carbon dioxide (CO2), hydrogen gas (H2), syngas, and combinations thereof.”:  Gaddy disclose the gas substrate further contains carbon dioxide (Col. 18, line 59-60).

Claim 3: “wherein the fermentation vessel is selected from the group consisting of a continuous stirred tank reactor (CSTR), an immobilized cell reactor (ICR), a trickle bed reactor (TBR), a bubble column, a gas lift fermenter, a static mixer, a vessel, a pipe arrangement, a tower, a loop reactor, and combinations thereof.”:  Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12), consisting of one or more vessels and/or towers of a type which includes the Continuously Stirred Reactor (CSTR), Immobilized Cell Reactor (ICR), Trickle Bed Reactor (TBR), Bubble column, Gas Lift Fermenters, or other suitable fermentation reactor (Col. 5, lines 3-8).

Claim 4: “further comprising: a cell-containing holding tank connected to the first cell separator to receive an amount of the first cell-containing suspension.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48).

Claim 5:  “further comprising: a second cell separator connected to one or more fourth outlet lines of the fermentation vessel to receive a second flow of the fermentation liquid broth from the fermentation vessel and separate the second flow of the fermentation liquid broth into a second cell-containing suspension and a second cell-free permeate solution.”:  Gaddy disclose the system can comprise a bioreactor or 

Claim 6: “wherein a first amount of the second cell-free permeate solution is delivered to the processing chamber.”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37).

Claim 7: “wherein a second amount of the second cell-free permeate solution is delivered to a cell-free holding tank, which is connected to the processing chamber.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48).

Claim 8: “further comprising: a cell-containing holding tank connected to the second cell separator to receive the second cell-containing suspension, wherein the second cell separator is selected from the group consisting of filtration devices, hollow fiber filtration devices, spiral wound filtration devices, ultrafiltration devices, ceramic filter devices, cross-flow filtration devices, size exclusion column filtration devices, filtration devices with cross flow filters, centrifugation devices, and combinations thereof.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48); Gaddy disclose cell Separation, if desired, is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44).

Claim 9: “wherein the first cell separator is selected from the group consisting of filtration devices, hollow fiber filtration devices, spiral wound filtration devices, ultrafiltration devices, ceramic filter devices, cross-flow filtration devices, size exclusion column filtration devices, filtration devices with cross flow filters, centrifugation devices, and combinations thereof.”:  Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber membrane, or other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).

Claim 11: “wherein the one or more fractionators are selected from the group consisting of a solid-liquid fractionator, a centrifugation device, a continuous centrifuge, a decanter centrifuge, a disc-stack centrifuge, a filtration device, a hollow fiber filtration device, a spiral wound filtration device, a ceramic filter device, a cross- flow filtration device, a size exclusion device, one or series of size exclusion columns, one or series ion exchange columns, one or series of carbon polymer columns, a flow- through magnetic fractionator, and combinations thereof.”:  Gaddy disclose a hollow fiber membrane or another filtration device (20, Col. 5, line 26-27).

Claim 13: “A system for producing a protein-rich nutrient supplement from a fermentation process using anaerobic bacterial,”:  Gaddy disclose the present invention is directed to biologic methods, processes, microorganisms, and apparatus for producing products, materials, intermediates, and the like such as organic acids, single 
“comprising: a fermentation vessel connected to a gas line for flowing a gaseous substrate into the fermentation vessel and a liquid inlet line for supplying a culture medium into the fermentation vessel containing the anaerobic bacterial to ferment the gaseous substrate and the culture medium into a fermentation liquid broth;”:  Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12, Col. 5, lines 3-4); within the bioreactor (12) resides the culture (Col. 5, line 9); Gaddy disclose the gases (14) are continuously introduced into the bioreactor (12, Col. 5, lines 21-22); Gaddy disclose the desired components of the dilute gas mixtures are introduced into a bioreactor containing one or more cultured strains of anaerobic bacteria that utilize the waste gas components (Col. 2, lines 30-33).
“a first cell separator connected to one or more first outlet lines of the fermentation vessel to receive a first flow of the fermentation liquid broth and separate the first flow of the fermentation liquid broth into a first cell-containing suspension and a first cell-free permeate solution”:  Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber 
“a cell-free holding tank connected to one or more second outlet lines of the first cell separator to receive the first cell-free permeate solution”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48).
“a processing chamber connected to one or more third outlet lines of the cell- free holding tank to receive the first cell-free permeate solution from the cell-free holding tank and process the first cell-free permeate solution into an oxygenated hydrocarbonaceous compound; wherein the processing chamber is a distillation chamber”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37); further, Gaddy disclose the term waste gas or waste gas streams means hydrogen mixed with other elements or compounds, including carbon dioxide, nitrogen and methane (Col. 3, lines 35-37).  Further, Gaddy disclose the permeate from the cell recycle apparatus containing dilute ethanol in medium is sent to distillation (Col. 6, lines 64-65).
“and one or more fractionators connected to one or more fourth outlet lines of the one or more cell rupturing devices to receive the homogenate from the one or more cell rupturing devices and fractionate the homogenate into a first protein-containing portion and a protein-containing cell debris portion.”:  Gaddy disclose the acid and water solution (36) 

Regarding claim 13, Gaddy teaches the present invention is directed to biologic methods, processes, microorganisms, and apparatus for producing products, materials, intermediates, and the like such as organic acids, single cell protein (Col. 1, lines 28-3; further, Gaddy disclose the invention relates to a process utilizing continuous gaseous substrate fermentation under anaerobic conditions (Col. 1, lines 34-35).  Further, Gaddy teaches the acid and water solution passes to a final distillation column where the desired end product is separated from the water and removed; the water is recirculated for nutrient preparation (Col. 5, lines 61-64).  However, Gaddy does not explicitly does teach wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof.
For claim 13, Alroy et al. teaches an invention relating to disrupting the bacteria expressing the heterologous protein while the bacteria are still present in the fermentation broth (Col. 1, lines 58-60) and disrupting the bacterial cells by mechanical techniques such as sonication (Col. 1, lines 16-17), which reads on the instant claim limitation of wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof.


Claim 14: “further comprising: a second cell separator connected to one or more fifth outlet lines of the fermentation vessel to receive a second flow of the fermentation liquid broth from the fermentation vessel and separate the second flow of the fermentation liquid broth into a second cell-containing suspension and a second cell-free permeate solution.”:  Gaddy disclose a bioreactor or fermenter (12), consisting of one or more vessels and/or towers (Col. 5, lines 3-4); further, Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44). Gaddy disclose cell separation, if desired, is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44). 

Claim 15: “wherein a first amount of the second cell-free permeate solution is delivered to the fermentation vessel.”:  Gaddy disclose the permeate (168) from storage (158) is pumped to mixer through a flow controller (Col. 8, lines 54-56).

Claim 16: “wherein a second amount of the second cell-free permeate solution is delivered to the cell-free holding tank.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48).

Claim 17: “wherein a third amount of the second cell-free permeate solution is delivered to the processing chamber.”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37).

Claim 18: “further comprising: a cell-containing holding tank connected to the second cell separator to receive the second cell-containing suspension.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48); further, Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12), consisting of one or more vessels 9Col. 5, lines 3-4).

Claim 19: “A system for producing a protein-rich nutrient supplement from a fermentation process using anaerobic bacterial, comprising:86PATENT Attorney Docket No.: JUPE/0210 US1a fermentation vessel connected to a gas inlet line for flowing a gaseous substrate into the fermentation vessel and a liquid inlet line for supplying a culture medium into the fermentation vessel to ferment the gaseous substrate and the culture medium into a fermentation liquid 
“a first cell separator connected to one or more first outlet lines of the fermentation vessel to receive a first flow of the fermentation liquid broth from the fermentation vessel and separate the first flow of the fermentation liquid broth into a first cell-containing suspension and a first cell-free permeate solution;”: Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber membrane, or other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).
“a processing chamber connected to one or more third outlet lines of the cell- free holding tank to receive the first cell-free permeate solution from the cell-free holding tank and process the first cell-free permeate solution into an oxygenated hydrocarbonaceous compound; wherein the processing chamber is a distillation chamber”:  Gaddy disclose the permeate or centrifugate (24) is passed to an extraction chamber (26, Col. 5, lines 35-37); further, Gaddy disclose the term waste gas or waste gas streams means hydrogen mixed with other elements or compounds, including carbon dioxide, nitrogen and methane (Col. 3, lines 35-37).  
“a second cell separator connected to the fermentation vessel to receive a second flow of a second fermentation liquid from the fermentation vessel and separate the second flow of the second fermentation liquid into a second cell-containing suspension and a second cell-free permeate solution;”:  Gaddy disclose a bioreactor or fermenter (12), consisting of one or more vessels and/or towers (Col. 5, lines 3-4); further,  Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).
“and one or more fractionators connected to one or more fourth outlet lines of the one or more cell rupturing devices to receive the homogenate from the one or more cell rupturing devices and fractionate the homogenate into a first protein-containing portion and a protein-containing cell debris portion.”:  Gaddy disclose the acid and water solution (36) passes to a final distillation column (40) where the desired end product (42) is separated from the water and removed; the water (44) is recirculated for nutrient preparation (Col. 5, lines 61-64).

claim 19, Gaddy teaches the present invention is directed to biologic methods, processes, microorganisms, and apparatus for producing products, materials, intermediates, and the like such as organic acids, single cell protein (Col. 1, lines 28-3; further, Gaddy disclose the invention relates to a process utilizing continuous gaseous substrate fermentation under anaerobic conditions (Col. 1, lines 34-35).  Further, Gaddy teaches the acid and water solution passes to a final distillation column where the desired end product is separated from the water and removed; the water is recirculated for nutrient preparation (Col. 5, lines 61-64).  However, Gaddy does not explicitly does teach wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof.
For claim 19, Alroy et al. teaches an invention relating to disrupting the bacteria expressing the heterologous protein while the bacteria are still present in the fermentation broth (Col. 1, lines 58-60) and disrupting the bacterial cells by mechanical techniques such as sonication (Col. 1, lines 16-17), which reads on the instant claim limitation of wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gaddy to include wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof as taught by Alroy et al., 

Claim 20: “wherein a cell-containing holding tank is connected to the second cell separator to receive the second cell-containing suspension.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48); Gaddy disclose cell separation, if desired, is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44)

Claim 21: “wherein the cell-containing holding tank serves as a pretreatment chamber to receive the second cell-containing suspension and treat the second cell-containing suspension with one or more additives to generate a pretreated cell suspension.”:  Gaddy disclose the permeate is pumped to the storage tank 158 (Col. 8, line 48); further, Gaddy discloses mass transport is increased by the use of surfactants (Col. 14, line 6).

Claim 22: “wherein the one or more additives are selected from the group consisting of a surfactant, detergent, EDTA, Tween-20, Triton X-100, 87PATENT Attorney Docket No.: JUPE/0210 US1 sodium dodecyl sulfate, CHAPS, an enzyme, protease, lysozyme, benzonase, nuclease, a pH-adjusting 

Claim 23: “wherein the one or more rupturing devices is connected to the cell-containing holding tank and receives the pretreated cell suspension from the holding tank.”:  Gaddy disclose the nutrients and materials in the aqueous phase (30) pass back to the bioreactor (12) and the solvent/acid/water solution (32) passes to a distillation column (a rupturing device, 34, Col. 5, lines 53-55); Gaddy disclose a bioreactor or fermenter (12), consisting of one or more vessels and/or towers (Col. 5, lines 3-4).

Claim 24: “wherein one or more third outlet of the first cell separator is connected to the fermentation vessel to deliver the first cell-containing suspension from the first cell separator to the fermentation vessel.”:  Gaddy disclose the nutrients are constantly fed to a bioreactor or fermenter (12), consisting of one or more vessels (col. 5, lines 3-5); Gaddy discloses cell separation is accomplished by centrifugation, membranous ultrafiltration, or other techniques (Col. 2, lines 42-44); further, Gaddy disclose the liquid effluent (18) is passed to a centrifuge, hollow fiber membrane, or other filtration device (20) to separate out microorganisms that are entrained (Col. 5, lines 25-28).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,340,581 B1-Gaddy, in view of US 5,437,986-Alroy et al. (hereafter Alroy), and further in view of US 2016/0338380 A1-Simpson et al. (hereafter Simpson).
claim 12, modified Gaddy teaches the invention discussed above in claim 1.  Modified Gaddy teaches a purge stream from the reactor containing cells is sent to a dryer to process dry single cell protein (Col. 16, lines 11-13).  However, modified Gaddy does not explicitly teach one or more dehydration chambers are selected from the group consisting of a spray drying device, a drum dryer, and a freeze dryer, a lyophilization device, and combinations thereof.
For claim 12, Simpson teaches the drying may be spray drying (Para. [0010], lines 6-7), which reads on the instant claim limitation of teach one or more dehydration chambers are selected from the group consisting of a spray drying device, a drum dryer, and a freeze dryer, a lyophilization device, and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and dryer and of Gaddy to further include spray drying as taught by Simpson, because Simpson teaches the method may comprise a step of reducing the nucleic acid content of the microbial biomass (Para. [0010], lines 2-3) and the method may also comprise one or more steps of sterilizing the microbial biomass, centrifuging the microbial biomass, and drying the microbial biomass; in particular, the drying may be spray drying or paddle drying (Para. [0010], lines 3-7).

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.  Regarding the middle and bottom of pg. 10, pertaining to Applicant’s assertion that the reference of Gaddy does not suggest a rupturing device or a rupturing .  
Additionally, rupturing cells have been addressed by the secondary reference of Alroy, where Alroy teaches the use of sonication to disrupt bacterial cells (Col. 1, lines 16-17).  Also, Gaddy disclose the invention is directed to biologic methods, processes, microorganisms, and apparatus for producing products, materials, and intermediates (Col. 1, lines 27-29).  Moreover, Applicant asserts Gaddy sends cells back to the bioreactor and only sends permeate to the distillation column, however, the primary reference of Gaddy disclose the invention can be modified, as discussed above in this section, therefore, it would be obvious to one of ordinary skill in the art to make modifications to the invention of Gaddy.
Regarding the middle of pg. 11 Applicant’s arguments, pertaining to Applicant’s arguments about the reference of Alroy.  Per Applicant’s admission, the reference of Alroy teaches rupturing devices.  Further, as discussed above, the reference of Gaddy suggest modifications of the invention can be conducted by one of ordinary skill in the art, thus, the invention of Gaddy can modified with the rupturing device of Alroy; where Gaddy discloses a distillation column (Col. 5, lines 61-64) and per claim 11 of the instant application, “fractionators are selected from a groups of a solid-liquid .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799